Per Curiam :
Assuming that the will of the deceased, through whom all parties claim title, was erroneously construed by the Special Term (which we by no means assert), still the question was one fairly for litigation, and the judgment rendered in the action is conclusive on all the parties; and as there is no person having any possible interest in the title who was not made a party to the action, the title of the purchaser is absolutely secure; he is protected by the judgment. (Blakeley v. Calder, 15 N. Y. 617; Jordan v. Van Epps, 85 id. 427.)
The order should be reversed and motion to compel purchaser to take title granted, with ten dollars costs and disbursements.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion to compel purchaser to take title granted, with ten dollars costs.